DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-8, and 11-19 are pending in the application.
 
Response to Arguments
Applicant’s arguments, filed 12/06/2021 with respect to Claim 1, have been considered but the claim was amended and the rejections changed accordingly.  Some of the arguments no longer apply.  Applicant's remaining arguments have been fully considered but they are not persuasive.  Details follow.
Claim 1 is rejected under § 103 over Mussig et al., in view of Cooper, in view of Yamaguchi et al. (or Glaser et al.) (see Rejections for Claim 1 below).  Claim 1 follows.
Claim 1.    A screening element, comprising:
a main body;
a screening region that closes off the main body in a manner of a bottom of a cup;
the screening region having an inlet side and outlet side; and
apertures extending through the screening region from the inlet side to the outlet side,
wherein the apertures have a cross section that widens from the inlet side to the outlet side;
wherein the inlet side of the screening region is formed as a convex dome in relation to the outlet side of the screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle, and
the screening region closes off the main body on the outlet side.

The combination statement for Mussig et al., in view of Cooper, follows.
When the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, the change in shape has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).
The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.


When the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, then Mussig et al., in view of Cooper disclose:
wherein the inlet side of the screening region is formed as a convex frustum of a cone , since the Mussig et al. stacked annular disks form the frustoconical shape of the Combination’s screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle, since the Combination’s stacked annular disks form the Combination’s apertures (“separating gaps”) between annular disks and between the annular disk’s spacers (see Mussig et al. 5:26-36), i.e. the stacked annular disks form each aperture as a segment of the circle between adjacent annular disks and between adjacent spacers on one of the adjacent annular disks.
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, by a frustoconical shape, as taught by Cooper, such that Mussig et al., in view of Cooper, disclose:
wherein the inlet side of the screening region is formed as a convex frustum of a cone  (see above three paragraphs),

since the change in shape, from cylindrical to frustoconical, has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).  The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)


Applicant argues that Mussig et al., in view of Cooper, do not disclose:
the outlet side of the screening region is formed in cross section substantially to a segment of a circle,

because, “In modifying the disclosure of Mussig with Cooper, one of ordinary skill would be taught to remove the annular discs disclosed by Mussing with the frustoconical shape of Cooper, which eliminates the presence of a screening region closing off the main body on the outlet side, thereby excluding an outlet region of the screening region is formed in cross section substantially to a segment of circle as required by claim 1” (see Applicant’s Remarks Pages 5-6).
These arguments are unpersuasive because the arguments are directed toward a different embodiment than what was used to reject the claims.  Clearly in the Rejections for Claim 1, the cylindrical shape of the Mussig et al. screening region is being replaced by the frustoconical shape taught by Cooper.  “One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, by a frustoconical shape, as taught by Cooper,” for the reasons stated in the motivation to combine (see either two paragraphs up, or the Rejections for Claim 1 below).
In other words, contrary to Applicant’s embodiment, the Mussig et al. annular disks remain in the Combination’s embodiment, the Mussig et al. stacked annular disks forming the frustoconical shape of the Combination’s screening region.  The stacked annular disks form the apertures (“separating gaps”) between annular disks and between the annular disks’ spacers (see Mussig et al. 5:26-36), i.e. the stacked annular disks form each aperture as a segment of the circle between adjacent annular disks and between adjacent spacers on one of the adjacent annular disks.  In other words, Mussig et al., in view of Cooper, disclose:
the outlet side of the screening region is formed in cross section substantially to a segment of a circle,

unlike Applicant is arguing, since Applicant is removing the Mussig et al. annular disks entirely from Applicant’s embodiment. 
These arguments are also unpersuasive because Claim 1 is disclosed by Mussig et al., in view of Cooper, in view of Yamaguchi et al. (or Glaser et al.), including the Claim 1 limitations under discussion (see Rejections for Claim 1 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claims 4, 13, and 16-18 of the instant application recite that “hydraulic fluid” is to flow through the screening element. “Tap water” is interpreted to be a hydraulic fluid, as is known in the art of record. (Please see Danfoss Page 1, “Is water hydraulics in your future?”)
The full line of Nessie brand components are designed to be used with tap water as the hydraulic fluid . . . . Danfoss introduced the first line of components designed to operate on pure water (containing no additives). (See Danfoss Pages 1-2)

Claims 7-8 are interpreted as product-by-process claims.  The claims are directed to an apparatus.

Claim Objections
Claims 5 and 9 were cancelled.  Claims 2-4, 6-8, and 11-14 were amended.  With one exception (see Claim 13 objection below), the previous objections to Claims 2-4, 6-8, 11-12, and 14 are withdrawn.
Claim 13 and 15-19 are objected to because of the following.  Appropriate correction is required.
A).	Claim 13 recites “the screen element” without the necessary antecedent basis, and should recite “the screening element” to be consistent with Claim 1, upon which Claim 13 depends.
B).	Claim 15 recites “the screen region” without the necessary antecedent basis, and should recite “the screening region” to be consistent with Claim 1, upon which Claim 15 depends.
C).	Claim 16, line 1, misspells frustum.  Claim 16 further recites “the frustrum of a cone” without the necessary antecedent basis.  Claim 16 should recite “a frustum of a cone.” 
D).	Claim 19, line 4, recites “and and” and should recite “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mussig et al. (US-8833447-B2, Sep. 16, 2014), in view of Cooper (US-3458050-A, Jul. 29, 1969), in view of Yamaguchi et al. (US-20040069704-A1, Apr. 15, 2004).
Claims 1-4, 6-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mussig et al., in view of Cooper, in view of Glaser et al. (US-5449459-A, Sep. 12, 1995).
Mussig et al., in view of Cooper, are hereinafter known as the Combination.  Mussig et al., in view of Cooper, in view of Yamaguchi et al., are hereinafter known as Combination II.  Mussig et al., in view of Cooper, in view of Glaser et al., are hereinafter know as Combination III.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
When the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper, the change in shape has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).
The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.


When the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper, then Mussig et al., in view of Cooper, disclose Claims 1-4, 6-8, and 11-19 as follows.
Regarding Claims 1-4, 6-8, and 11-18 – Mussig et al. discloses a screening element (“Separating device” in “a cylindrical housing,” disclosed in Figure 6, Example 3, and 13:1-14:24), comprising:
a main body (“Separating device” disclosed in Figure 6);
a screening region (screening region of “Separating device disclosed in Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24) that closes off the main body in a manner of a bottom of a cup, the upside-down cup shape disclosed in Figure 6 and Figure 6’s flow arrows;
the screening region having an inlet side (inlet side is upstream of “Separating device” disclosed in Figure 6, as shown by flow arrows) and outlet side (outlet side is downstream of “Separating device” disclosed in Figure 6, as shown by the flow arrows); and
apertures (apertures are separating gaps 37, disclosed at the Abstract:6-10, 6:54-64, and at 13:27-32) extending through the screening region from the inlet side to the outlet side of the stack of annular disks (20) since water flows from outside to inside the stack of annular disks via the apertures (37) as disclosed in Figures 2b-c, i.e. “water . . . was supplied at room temperature.  The separating device was subjected to flow via the perforated plate and gaps (the disclosed apertures) at the outer diameter of the stacked annular disks.  The outflow took place through the inner pipe” as disclosed in Figure 6 and at 13:40-49,
wherein the apertures have a cross section that widens from the inlet side to the outlet side since


and;
the screening region (screening region of “Separating device” disclosed in Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24) closes off the main body (“Separating device” disclosed in Figure 6) on the outlet side (outlet side is downstream of “Separating device” disclosed in Figure 6, as shown by flow arrows), as disclosed in Figure 6 by the flow arrows.
When the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, the change in shape has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).
The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)

When the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, then Mussig et al., in view of Cooper disclose:
wherein the inlet side of the screening region is formed as a convex frustum of a cone , since the Mussig et al. stacked annular disks form the frustoconical shape of the Combination’s screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle, since the Combination’s stacked annular disks .
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, by a frustoconical shape, as taught by Cooper, such that Mussig et al., in view of Cooper, disclose:
wherein the inlet side of the screening region is formed as a convex frustum of a cone  (see above three paragraphs),

since the change in shape, from cylindrical to frustoconical, has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).  The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)

A first rejection for Claim 1 follows over the Combination, in view of Yamaguchi et al. (Combination II).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the Combination’s flat top of the screening element, with a dome-shaped top, as taught by Yamaguchi et al. for a similar screening element (see Yamaguchi et al. Abstract, Figures 4A-C, and [0018]-[0020]), such that the Combination, in view of Yamaguchi et al., disclose:
 wherein the inlet side of the screening region’s flat top is formed as a convex dome (dome-shape is “hemispherically-shaped,” as taught by Yamaguchi et al. in Figure 4A and the Abstract, lines 3-8) in relation to the outlet side of the screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle,


The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)

A second rejection for Claim 1 follows over the Combination, in view of Glaser et al. (Combination III).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the Combination’s flat top of the screening region, with a dome-shaped top, as taught by Glaser et al. for a similar screening element (see Glaser et al. 1:5-10, Figures 1-2, and 4:20-27), such that the Combination, in view of Glaser et al., discloses:
 wherein the inlet side of the screening region’s flat top is formed as a convex dome (“dome shaped,” as taught by Glaser et al. in Figures 1-2 and at 4:20-27) in relation to the outlet side of the screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle,

since:
1).	 Glaser et al. states, at 8:58-60, that the “dome shape . . . takes advantage of the structural strength of an arch, or vault” – which would be of interest to Mussig et al. since Mussig et al. is looking for screening elements with “a lower tendency to fracture” and “which can withstand the flexural loads occurring during extraction and particularly during installation” when the screening element is used “in the extraction of liquids or gases from deep wells or wells drilled in rock” (see Mussig et al. 2:59-3:3); and
2).	Glaser et al. further states, at 12:30-49, that the dome shape can have “flow passages” with a “distribution and orientation” which will “minimize the resistance to flow” through the dome and “promote laminar flow through and on both sides” of the dome “and thereby minimize the pressure drop across the filter support (the disclosed dome) and any attendant back pressure on the upstream side” of the dome (also see Glaser et al. Figures 1, 2, 9, and 11:62-68, for the shape of the flow passages through the dome for 
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)


Additional Disclosures Include:
Claim 2 – Combination II or Combination III disclose the screening element of Claim 1, wherein the main body has a form of a frustum of a cone, since the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper (see Rejection for Claim 1 for motivation to combine).
Claim 3 – Combination II or Combination III disclose the screening element of Claim 1 wherein the apertures (apertures are separating gaps 37, disclosed at Mussig et al. 6:54-64) have a form of a kidney shape and are arranged in multiple concentric circles, since the apertures are formed as annular gaps (the disclosed kidney shape) between two annular disks, the annular disks stacked to form an annular stack of annular disks, such that the apertures are arranged in concentric circles.
Regarding Claim 4 – Combination II or Combination III disclose the screening element of Claim 1, and the Combination discloses wherein the main body tapers in the direction of throughflow of hydraulic fluid to be screened, since the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper, which tapers in the direction of the throughflow of water (the disclosed hydraulic fluid) being screened during the Mussig et al. Flow-Through .
Claim 6 – Combination II or Combination III disclose the screening element of Claim 1 wherein the Mussig et al. apertures form multiple concentric circular regions and transitions between a set of multiple circular regions of the convex dome formed by the screening region that are stepped, since the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper, which is convexly stepped (see Mussig et al. 6:42-46) counter to an intended direction of throughflow of water (the disclosed hydraulic fluid) during the Mussig et al. Flow-Through Test (see Mussig et al. Example 3, disclosed in Figure 6 and at 13:1-14:24) (see Rejection for Claim 1 for motivation to combine).
Claim 7 – Combination II or Combination III disclose the screening element of Claim 1 wherein the screening element (“Separating device” in “a cylindrical housing,” disclosed in Mussig et al. Figure 6, Example 3, and 13:1-14:24) is produced by a powder injection-molding process since, “The production of the annular disks (part of the disclosed screening element) is possible by means of powder-metallurgical or ceramic processes in automated mass production," (see Mussig et al. 4:59-63).
Claim 8 – Combination II or Combination III disclose the screening element of Claim 1 wherein the screening element (“Separating device” in “a cylindrical housing,” disclosed in Mussig et al. Figure 6, Example 3, and 13:1-14:24) is produced from a stainless metal or stainless metal alloy by a Metal-Injection-Molding (MIM) process, since, “The production of the annular disks (part of the disclosed screening element) is possible by means of powder-metallurgical or ceramic processes in automated mass production," (see Mussig et al. 4:59-63), and the materials include stainless steel, i.e. “Fe-Ni-Cr” (see Mussig et al. 7:1-46 for materials of annular disks).
Claim 11 – Combination II or Combination III disclose the screening element of Claim 6 wherein the apertures (apertures are separating gaps 37, disclosed at Mussig et al. Abstract:6-10, 6:54-64, and at 13:27-32) have rounded edges
Claim 12 – Combination II or Combination III disclose the element of Claim 1 wherein each of the apertures (apertures are separating gaps 37, disclosed at Mussig et al. Abstract:6-10, 6:54-64, and at 13:27-32) are conically formed, since each aperture is a conically formed segment, i.e. a conically formed annular gap between two annular disks (see Mussig et al. Figure 1a, 5:25-36, 6:15-21, and 6:54-64), having a “bevel” on one of the annular disk’s underside (see Mussig et al. Figure 1c, 5:64-67, and 6:36-38, 6:54-64).
Claim 13 – Combination II or Combination II disclose the element of Claim 1 wherein when the screen element (“Separating device” in “a cylindrical housing,” disclosed in Mussig et al. Figure 6, Example 3, and 13:1-14:24) is positioned in a hydraulic line (water line, see Mussig et al. Figure 6 and 13:40-47), the apertures (apertures are separating gaps 37, disclosed at Mussig et al. Abstract:6-10, 6:54-64, and at 13:27-32) determine a direction of throughflow through the inlet side (inlet side is upstream of “Separating device” disclosed in Mussig et al. Figure 6, as shown by flow arrows) to the outlet side (outlet side is downstream of “Separating device” disclosed in Mussig et al. Figure 6, as shown by flow arrows), since water flows from outside to inside the stack of annular disks via the apertures (37) as disclosed in Mussig et al. Figures 2b-c, i.e. “water . . . was supplied at room temperature. The separating device (the disclosed screen element) was subjected to flow via the perforated plate and the gaps (the disclosed apertures) at the outer diameter of the stacked annular disks (in the disclosed screening region). The outflow took place through the inner pipe” as disclosed in Mussig et al. Figure 6, with its flow arrows, and at 13:40-49.
Claim 14 – Combination II or Combination III disclose the screening element of Claim 1 wherein each of the apertures (apertures are separating gaps 37, disclosed at Mussig et al. Abstract:6-10, 6:54-64, and at 13:27-32) extend through the screening region (screening region of “Separating device” disclosed in Mussig et al. Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24) in a longitudinal direction, since the aperture opens up in the longitudinal direction from the outlet side to the inlet side, i.e. “The gap width is at the smallest at the outside diameter, in order to avoid clogging of the annular gap” as disclosed in Mussig et al. Figure 1c, at 6:55-57, at 5:64-67, and at 6:36-38.
Claim 15 – Combination II or Combination III disclose the screening element of Claim 1 wherein the main body (“Separating device” disclosed in Mussig et al. Figure 6) extends upwardly from the screen region (screening region of “Separating device disclosed in Mussig et al. Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24) such that the outlet side (outlet side is downstream of “Separating device” disclosed in Mussig et al. Figure 6, as shown by flow arrows) of the screening region is at the bottommost position of the screening region that closes off the main body in the manner of the bottom of the cup, as disclosed in Mussig et al. Figure 6, and as disclosed in the Rejection for Claim 1 where “the screening region closes off the main body on the outlet side” and the “screening region closes off the main body in a manner of a bottom of a cup.”
Claim 16 – Combination II or Combination III disclose the screening element of Claim 15 wherein the main body (“Separating device” disclosed in Mussig et al. Figure 6) has a form of the frustrum of a cone within the main body, i.e., the form of the frustum of a cone is the part of the screening region (screening region of “Separating device disclosed in Mussig et al. Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24, the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, being replaced by the frustoconical shape, as taught by Cooper, see Rejection for Claim 1), the frustum of a cone part of the screening region causes the main body that tapers in the direction of throughflow of hydraulic fluid (water) to be screened during the Mussig et al. Flow-Through Test (see Mussig et al. Example 3, disclosed in Figure 6 and at 13:1-14:24) (see Rejection for Claim 1 for motivation to combine).
Claim 17 – Combination II or Combination III disclose the screening element of Claim 16 wherein the screening region is convexly stepped counter to an intended direction of throughflow on the inlet side, since the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, which is convexly stepped (see Mussig et al. 6:42-46) counter to an intended direction of throughflow of water (the disclosed hydraulic fluid) during the Mussig et al. Flow-Through Test (see Mussig et al. Example 3, disclosed in Figure 6 and at 13:1-14:24) (see Rejection for Claim 1 for motivation to combine).
Claim 18 – Combination II or Combination III disclose the screening element of Claim 17 wherein the apertures (apertures are separating gaps 37, disclosed at Mussig et al. Abstract:6-10, 6:54-64, and at 13:27-32) form multiple concentric circular regions, each aperture circular region between two annular disks 30, and the apertures between circular regions of the screening region that are stepped, since each annular disk is convexly stepped (see Mussig et al. 6:42-46), and also since the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, which is convexly stepped (see Mussig et al. 6:42-46) counter to an intended direction of throughflow of water (the disclosed hydraulic fluid) during the Mussig et al. Flow-Through Test (see Mussig et al. Example 3, disclosed in Figure 6 and at 13:1-14:24) (see Rejection for Claim 1 for motivation to combine).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mussig et al., in view of Cooper (US-3458050-A, Jul. 29, 1969).  Mussig et al., in view of Cooper, are hereinafter known as the Combination.
The claim is directed to an apparatus.  The claim language is in bold-faced font.
When the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper, the change in shape has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).
The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)

When the cylindrical shape of the Mussig et al. main body filter is replaced by a frustoconical shape, as taught by Cooper, then Mussig et al., in view of Cooper, disclose Claim 19 as follows.
Regarding Claim 19 – Mussig et al. discloses a screening element (“Separating device” in “a cylindrical housing,” disclosed in Figure 6, Example 3, and 13:1-14:24), comprising:
a main body (“Separating device” disclosed in Figure 6);
a screening region (screening region of “Separating device disclosed in Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24) that closes off the main body in a manner of a bottom of a cup, the upside-down cup shape disclosed in Figure 6 and Figure 6’s flow arrows;
the screening region having an inlet side (inlet side is upstream of “Separating device” disclosed in Figure 6, as shown by flow arrows) and and outlet side (outlet side is downstream of “Separating device” disclosed in Figure 6, as shown by the flow arrows); and
apertures (apertures are separating gaps 37, disclosed at the Abstract:6-10, 6:54-64, and at 13:27-32) extending through the screening region from the inlet side to the outlet side of the stack of annular disks (20) since water flows from outside to inside the stack of annular disks via the apertures (37) as disclosed in Figures 2b-c, i.e. “water . . . was supplied at room temperature.  The separating device was subjected to flow via the perforated plate and gaps (the disclosed apertures) at the outer diameter of the stacked annular disks.  The outflow took place through the inner pipe” as disclosed in Figure 6 and at 13:40-49,
wherein the apertures have a cross section that widens from the inlet side to the outlet side since
The gap width of the separating gaps 37 (the disclosed apertures) is chosen according to the sand fraction to be separated.  The gap width is at the smallest at the outside diameter (the disclosed inlet side), in order to avoid clogging of the annular gap. The gap width is set by way of the height of the spacers on the upper side of the ring, the depth of the depressions on the underside of the ring and the form of the underside of the ring, i.e. by way of the radius of the preferably concavely curved surface. The gap geometry chosen ensures that the flow processes in the gap are laminar and that the pressure loss between the outside diameter (the disclosed inlet side) and the inside diameter (the disclosed outlet side) is small.  (See 6:54-64)

When the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, the change in shape has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the 
The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)

When the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, then Mussig et al., in view of Cooper disclose:
wherein the screening region (screening region of “Separating device disclosed in Mussig et al. Figure 6, including “a stack of annular disks . . . and the gaps at the outer diameter of the stack of annular disks,” see Example 3, and 13:1-14:24, the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, being replaced by the frustoconical shape, as taught by Cooper, see below for motivation to combine) is convexly stepped counter to an intended direction of throughflow on the inlet side, since the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, which is convexly stepped (see Mussig et al. 6:42-46) counter to an intended direction of throughflow of water (the disclosed hydraulic fluid) during the Mussig et al. Flow-Through Test (see Mussig et al. Example 3, disclosed in Figure 6 and at 13:1-14:24) (see below for motivation to combine); and
wherein the apertures (apertures are separating gaps 37, disclosed at Mussig et al. Abstract:6-10, 6:54-64, and at 13:27-32) form multiple concentric circular regions, each aperture circular region between two annular disks 30, and the apertures between circular regions of the screening region that are stepped, since each annular disk is convexly stepped (see Mussig et al. 6:42-46), and also since the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, is replaced by a frustoconical shape, as taught by Cooper, which is convexly stepped (see Mussig et al. 6:42-46) counter to an intended direction of throughflow of water (the disclosed hydraulic fluid) during the .
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the cylindrical shape of the Mussig et al. main body filter, i.e. screening region, by a frustoconical shape, as taught by Cooper, such that Mussig et al., in view of Cooper, disclose:
wherein the screening region is convexly stepped counter to an intended direction of throughflow on the inlet side; and
wherein the apertures form multiple concentric circular regions between circular regions of the screening region that are stepped (see above three paragraphs),

since the change in shape, from cylindrical to frustoconical, has the advantage of “increasing the dirt capacity and minimizing the pressure drop” because “the space between the filter surface and the inside wall of the fitting becomes less towards the base of the cone.  By appropriate adjustment of this and the angle between the filter and the fitting wall, the flow rate can be kept relatively constant over the entire filter surface” (see Cooper Title, 2:44-58, and 4:38-42).  The minimized pressure drop would be of interest to Mussig et al., as stated at 4:4-8.
The pressure loss of the separating device according to the invention is negligible and the separating device according to the invention is flowed through in a laminar manner (see Example 3), so that the output is not disadvantageously influenced.  (See Mussig et al. 4:4-8, and also see 13:49-54 for Example 3’s results)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Danfoss (“Is water hydraulics in your future?” Machine Design, Oct. 12, 2006, accessed on the Internet at https://www.machinedesign.com/archive/article/21813144/is-waterhydraulics-in-your-future, on Jun. 17, 2020, 4 pages) – Danfoss discloses that it is known in the art that “tap water” is a hydraulic fluid.  (Please see Danfoss Page 1, “Is water hydraulics in your future?”)
The full line of Nessie brand components are designed to be used with tap water as the hydraulic fluid . . . . Danfoss introduced the first line of components designed to operate on pure water (containing no additives). (See Danfoss Pages 1-2)

Other references of interest follow.

C).	Strohm et al. (US-6669844-B2, Dec. 30, 2003) – See Strohm et al. Title, Abstract, Figures 2-5 and 7, 5:27-34, and 8:7-16.
D).	Glaser et al. (US-5449459-A, Sep. 12, 1995) – See Glaser et al. Title, Abstract, Figures 5-10, and 4:36-52.
E).	Adams (US-4100248-A, Jul. 11, 1978) – See Adams Title, Abstract, Figures 13-18, and 10:10-23 and 10:36-41.
A related application follows.  It’s applied prior art of interest follows.
F).	U.S. Application Serial No. 14/732,027, pub. as US-20150360154-A1, now US-10252195-B2.
G).	Siddiqui et al. (US-20130327722-A1, Dec. 12, 2013) – See Siddiqui et al. Figure 2, [0044], lines 13-20, and [0045]-[0046].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/22/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779